Citation Nr: 9934119	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for back injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had active service from January 1983 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's application that his earlier 
claim for entitlement to service connection for a back injury 
be reopened on the basis of the submission of new and 
material evidence.  The appellant filed his notice of 
disagreement with that rating decision later in April 1998.  
In June 1998, the RO furnished the appellant with a statement 
of the case.  The appellant entered timely his substantive 
appeal of the rating decision in July 1998.

The appellant's original claim of entitlement to service 
connection had been filed in July 1995.  By rating decision 
in September 1995, the RO denied the appellant's claim as not 
well grounded.  He was notified thereof and provided his 
appellate rights.  The appellant initiated no appeal of the 
September 1995 rating decision.

The Board also notes that the appellant requested a hearing 
before a Member of the Board, which was scheduled for 
February 3, 1999.  Notification of the scheduled hearing was 
sent to the veteran in a letter dated in December 1998.  The 
record indicates that in January 1999, the veteran submitted 
a written withdrawal of his request for the scheduled 
hearing.  Accordingly, no hearing was conducted.


REMAND

The appellant and his representative contend that the 
appellant is disabled with a chronic back disorder that 
originated during his active service.  They maintain that the 
appellant is entitled to service connection for the claimed 
disability.  In this appeal, they argue that new and material 
evidence sufficient to warrant reopening of the previously 
denied July 1995 claim of entitlement to service connection 
for back injury had been introduced into the record and that 
the rating decision of April 1998 denying reopening of this 
claim was incorrect.

The record reflects that the appellant received due notice of 
the September 1995 rating decision.  See 38 U.S.C.A. § 5104 
(West 1991 & Supp. 1999) 38 C.F.R. § 3.103(b)(1) (1999).  
Because the appellant initiated no appeal of that rating 
decision, it became final and binding.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (1999).  
Once a rating determination becomes final, the claim will not 
be reopened except as otherwise provided by regulations.  
38 U.S.C.A. § 7105(c), (West 1991); see also 38 U.S.C.A. 
§ 7104(b) (West 1991) (final decisions of the Board).  
However, a rating decision which has become final shall be 
reopened and its former disposition reviewed if new and 
material evidence has been added to the record.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (the 
Court) indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a final 
denial of a claim was issued on any basis.  In this matter, 
therefore, evidence potentially representing new and material 
evidence will be that introduced into the record since the 
September 1995 rating decision.

At issue in this appeal is the legal standard to be applied 
in a determination of whether such evidence represents "new 
and material evidence."  At the time of the April 1998 
rating decision in which the RO considered the issue whether 
new and material evidence had been submitted sufficient to 
reopen the previously denied September 1995 claim, the VA 
applied the materiality test adopted by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the Colvin 
test, evidence was considered material when it was probative 
of the issue at hand, and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  

After the April 1998 rating decision and the June 1998 
statement of the case were issued in this matter, the Colvin 
test was invalidated by the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In invalidating this test, the Federal Circuit 
determined that the requirement that the addition of the 
evidence be "reasonably likely to change the outcome" of 
the claim was not only unnecessarily stringent but also 
inconsistent with the promulgated regulation on point, 38 
C.F.R. § 3.156(a) (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d 1356.  

The Board notes that the Court has further interpreted the 
application of Hodge to require a three-step process.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  See also 
Winters v. West, 12 Vet. App. 203, (1999) (en banc).  The 
procedure which we must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters, 12 Vet. App. 203.

The RO appears to have denied the reopening of the 
appellant's July 1995 claim on the basis of the overruled 
Colvin test of materiality. The RO held in the April 1998 
rating decision and stated in the June 1998 statement of the 
case that the evidence in question was merely cumulative, 
rather than essentially new.  It also held in the rating 
decision and stated in the statement of the case that no 
"reasonable possibility" had been presented that when 
viewed either alone or in the context of the other evidence, 
the additional evidence "would change the outcome" of the 
appellant's underlying claim.  In so determining, the RO 
relied upon the Colvin test of materiality.

Under these circumstances, the Board finds that entering a 
final decision on the issue of new and material evidence 
pertaining to the July 1995 claim of entitlement to service 
connection for back injury would be fundamentally unfair 
without the appellant's being afforded the opportunity to 
have the RO review his claim based on the less strict 
standard prescribed by Hodge and 38 C.F.R. § 3.156.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In view of the foregoing and in order to afford the appellant 
his due process rights, the case is REMANDED to the RO for 
the following development:

The RO should undertake a review of the 
complete record with regard to the issue 
of whether new and material evidence has 
been submitted in this matter and, in 
making a determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, Elkins, and Winters, 
and not the more restrictive requirements 
previously set forth in Colvin.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 
19.31.  The veteran and his 
representative should then be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is informed, but he has 
the right to submit additional evidence and argument on the 
matter or matters that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


